--------------------------------------------------------------------------------

THIS OPERATING AGREEMENT made the 11th day of November, 2014 (the "Execution
Date").

AMONG


POPPY’S TEAS LLC, a Limited Liability Company (“Poppy” or “Poppy’s”), organized
under the laws of the State of Florida with its executive office at 1093 A1A
Beach Blvd Suite 455, St, Augustine, Florida, 32080   ("Poppy” or “Poppies" or
“PoViva”)

AND:

LEXARIA CORP., a corporation duly incorporated under the laws of the State of
Nevada with its executive office at 950-1130 West Pender Street, Vancouver,
British Columbia   ("Lexaria" and together with Poppy, the "Parties")

WHEREAS:

A.

POPPY and LEXARIA wish to develop a business of legally producing,
manufacturing, importing/exporting, testing, researching and developing, a line
of CBD (cannabinoid)-infused teas, drinks and foods (the "Business")
headquartered at the street address of 1093 A1A Beach Blvd Suite 455, St,
Augustine, Florida, 32080(the "Property").

 

C.          POPPY will acquire and maintain in good standing, any and all
licenses and regulatory approvals required in order to conduct business in every
location in which it produces, sells or transports its products to, whether
municipal, state, provincial or federal (the "License")

D.          POPPY will change its name, as soon as practicable following the
execution of this Agreement, to PoViva Tea Company – or the equivalent.

E.          The Parties are entering into this Agreement to set out the terms
and conditions by which The Founders of Poppy’s Teas, LLC wish to assign a 51%
interest in Poppy’s to Lexaria; and the terms and conditions by which Lexaria
could own up to a 75% interest in the Business; and the terms and conditions by
which the Parties will form, fund, participate and operate the Business (the
"Operations").

          NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the
premises and the mutual covenants and agreements hereinafter set forth, the
parties hereto agree each with the other as follows:

--------------------------------------------------------------------------------

1.     DEFINITIONS AND SCHEDULES

1.01     In this Agreement, unless the context otherwise requires, the following
terms will have the following meanings:

"Effective Date" means the first business day following the day on which this
Agreement is signed by both parties.

"Environmental Laws" means all applicable civil and criminal foreign, federal,
state or local laws, statutes, ordinances, common law, rule, regulations
relating to pollution or protection of the environment, human health and safety,
and natural resources, including those relating to releases of Hazardous
Materials or otherwise relating to the use, manufacture, processing,
distribution, generation, treatment, storage, disposal, transport or handling of
Hazardous Materials.

"Environmental Liability" means, with respect to any Person, any and all losses,
liabilities, obligations, penalties, claims, lawsuits, criminal charges, claims,
defenses, costs, judgments, trials, proceedings, damages, loss of profits,
disbursements or expenses of any nature (including legal fees and the fees of
consultants and experts and the expenses incurred in the investigation, defense
or follow-up of any lawsuit, claim or proceeding, including any environmental
claim) that may, on any date, be imposed on, incurred by or determined or ruled
against, such person or any of its affiliates, shareholders, directors,
officers, employees and/or agents, to the extent derived from or related to the
exposure to any Hazardous Material, the release, presence, production, use,
handling, emission, transportation, storage, treatment, discharge or disposal of
any Hazardous Material and the infringement or alleged infringement of any
Environmental Law.

“Founders” refers to the Founder’s of Poppy’s Teas, Marian Washington and
Michelle Reillo

"Governmental Authorities" means any governments, whether federal, provincial,
or municipal, and any branch, department or ministry thereof, or any
governmental agency, authority, board, tribunal or commission of any kind
whatsoever.

"Hazardous Material" means all materials, wastes or substances defined by, or
regulated under, any Environmental Laws as a hazardous waste, hazardous
material, hazardous substance, extremely hazardous waste, restricted hazardous
waste, special waste, industrial substance or waste, contaminant, pollutant,
toxic waste, or toxic substance, including petroleum, petroleum-derived products
or wastes, asbestos, radioactive materials or wastes and polychlorinated
biphenyls. The term Hazardous Materials shall include in general any waste,
material or substance that is of a corrosive, reactive, explosive, toxic,
flammable or infectious nature pursuant to the Environmental Laws, including but
not limited to radon gas, asbestos, friable asbestos, asbestos containing
materials, lead and lead based paint, mold, polychlorinated biphenyls, urea
formaldehyde foam insulation, underground or above-ground storage tanks, whether
empty or containing any substance.

--------------------------------------------------------------------------------

"Operations" has the meaning assigned thereto in Section 4.01 of this Agreement.

"Operations Assets" means those assets listed in Section 2.01 hereto and any
future assets purchased by or on behalf of the Business and all other property,
whether real or personal, which is owned, leased, held, developed, constructed
or acquired for the Business by or on behalf of the Parties.

"Operations Loan" means any and all loans, debts, obligations incurred by the
Parties to operate the Business in accordance with Section 6.02 hereof

"Law" or "Laws" means all applicable domestic and foreign national, federal,
state and local Laws (statutory or common), rules, ordinances, regulations,
grants, concessions, franchises, licenses, orders, directives, judgments,
decrees, and other governmental restrictions, including permits and other
similar requirements, whether legislative, municipal, administrative or judicial
in nature. This expressly includes any federal, state or municipal rules that
deal with the legality of any aspect of our product including ingredients,
distribution, labeling, packaging, and product liability.

"Liabilities" means: (i) any and all penalties, costs, losses, damages,
judgments, settlements, disbursements, expenses, fees, obligations, debts,
duties, judgments and other liabilities howsoever characterized, whether known
or unknown, accrued or unaccrued, actual, contingent or otherwise, and any and
all actions, claims, contests, suits, proceedings, demands and other judicial or
administrative actions seeking to impose any of the foregoing; and (ii)
Environmental Liabilities.

"Management Agreements" has the meaning assigned thereto in Section 6.01.

"Management Compensation" has the meaning assigned thereto in Section 6.01.

“Manager” has the meaning assigned thereto in Section 4.02.

"Net Profits" means income available for distribution to the Parties after
deducting all expenses incurred by the Business including but not limited to
payment of the Management Compensation as determined by audited quarterly
financial statements of the Business, and specifically exclude non-Business
activities of the Parties.

"Operations" means all activities carried out by the Manager in respect of the
Business.

"Ownership Interest" means all the right, title and interest of a Party in and
to the Operations, the Operations Assets, any Operations Loan and accrued
interest thereon and the Party's interest in and to this Agreement.

“Patents” refers to US Patent numbers 62010621 and 62037706 as it relates to
adhering CBD and or THC to Fruit, Vegetables, Coffee Beans, Meat, Nuts, Spices
and Herbs (including tea).

"Permitted Encumbrances" means:

--------------------------------------------------------------------------------


a.

Liens for Taxes, assessments and governmental charges due and being contested in
good faith and diligently by appropriate proceedings (and for the payment of
which adequate provision has been made);

    b.

servitudes, easements, restrictions, rights of parties in possession, zoning
restrictions, encroachments, reservations, rights-of-way and other similar
rights in real property or any interest therein, provided the same are not of
such nature as to materially adversely affect the validity of title to or the
value, marketability or use of the property subject thereto;

    c.

liens for Taxes either not due and payable or due but for which notice of
assessment has not been given;

    d.

security given in the ordinary course of the Business to any Governmental
Authority in connection with the operations of the Business, other than security
for borrowed money;

    e.

the reservations in any real property or interest therein and statutory
exceptions to title that do not materially detract from the value of the real
property concerned or materially impair its use in the operation of the
Business; and

"Person" means any individual, firm, partnership, Operations, trust,
corporation, Limited Liability Company, unincorporated organization, estate or
other business entity.

"Parties" means the parties to this Agreement and their respective successors
and permitted assigns which become parties pursuant to this Agreement.

“Production Manager” has the meaning assigned to it in 4.02

"Tax" and "Taxes" shall mean any or all U.S. federal, provincial, local or
foreign (i.e. Canadian) income, gross receipts, real property gains, goods and
services, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, or other taxes,
levies, governmental charges or assessments of any kind whatsoever, including,
without limitation, any estimated tax payments, interest, penalties or other
additions thereto, whether or not disputed.

1.02     The following are Schedules to this Agreement:

          Schedule "A" – Poppy’s Tea Business plan and cost data Schedule "B" –
Restrictive Legends

2.     INITIAL CONTRIBUTIONS & INTERESTS

2.01     The Parties contribute the following as their initial contributions to
the Business:

--------------------------------------------------------------------------------


  (a)

PoViva, as its initial contribution, hereby contributes its intellectual
property, Patents, know-how, experience, equipment, production methods,
licenses, contacts and production management to the Operations.

        (b)

LEXARIA, as its initial contribution, hereby contributes $50,000 to the
Operations bank account, a pledge to invest an additional $75,000 in sales and
marketing within 12 months of the execution of this Agreement, as well as its
experience, know-how and contacts in marketing and brand building to the
Operations.

2.02     The Parties shall have the following initial Ownership Interests under
this Agreement and of the Business:

  PoVivaPoViva                    - 49%   Lexaria - 51%  

2.03     The Parties shall bear the costs arising under the operation of the
Business as to the following, first by revenues from the business and operating
account then as further described in this Agreement (the “Cost Interests”):

  PoVivaPoViva                    - 49%   Lexaria - 51%  

2.04     The Parties shall have the following insured liability for all things
that are not operating costs arising under this Agreement and the operation of
the business, paid first by revenues from the business and operating account
then as to the following:

  PoViva   - 49%   Lexaria - 51%  

2.05     The Parties shall receive all revenues and profits derived from the
operation of the Business as to the following, as further described in this
Agreement (the “Revenue Interests”):

  PoViva                   - 49%   Lexaria - 51%  

3.     REPRESENTATIONS, WARRANTIES AND COVENANTS

3.01     Each of PoViva and Lexaria represents and warrants to the other as
follows:

  (a)

It is duly incorporated or organized and is in good standing as to the filing of
annual returns under the laws of the jurisdiction of its incorporation.

        (b)

It has the corporate or other power to enter into this Agreement.


--------------------------------------------------------------------------------


  (c)

All necessary and requisite corporate proceedings, resolutions and
authorizations have been or will be taken, passed, done and given to authorize,
permit and enable it to execute and deliver this Agreement.

        (d)

The entering into of this Agreement will not be in contravention or constitute
default under the laws of the incorporation jurisdiction of the Party or any
indenture, deed, agreement, undertaking or obligation of the Party or to which
it is a party.

        (e)

There are no actions or proceedings pending or, to its knowledge threatened
which challenge the validity of this Agreement or which might result in a
material adverse change in the financial condition of any Party or which would
materially adversely affect its ability to perform its obligations under this
Agreement or any other document in connection with them.

        (f)

This Agreement is a valid, binding and enforceable obligation of each of the
Parties in accordance with its terms.

        (g)

It will maintain its Lease Agreement and other corporate obligations in good
standing and it will take all such actions as may be necessary to provide that
the leased property will at all times during the term of this Agreement remain
available for the operation of the Business.

        (h)

It has not, and to the best of its knowledge and following due inquiry, nor has
any other Person, in relation to the Business received any notice of any breach
of any Law or notice of default of any of the terms or provisions of any
agreements or instruments in respect of the Business and it has no knowledge of
any act or omission or any condition with respect to the Business which could be
give rise to any such notice.

        (i)

None of the foregoing representations and warranties contains any untrue
statement of a material fact or omits to state any material fact.

        (j)

The issuance of any Common Shares by Lexaria to PoViva and/or its principals as
contemplated herein is made pursuant to an exemption from the registration and
prospectus requirements of applicable securities laws and each of Lexaria and
PoViva’s confirms to and covenants with the other Party that:

(i)     it will comply with all requirements of applicable securities laws in
connection with the issuance to it of the shares and the resale of any of the
Shares; and

(ii)     the Shares have not been registered under the 1933 Act or the
securities laws of any State of the United States and that PoViva does not
intend to register the Shares under the Securities Act of 1933, or the
securities laws of any State of the United States and has no obligation to do
so.

--------------------------------------------------------------------------------


  (k)

Upon the issuance of the Shares to PoViva’s and until such time as is no longer
required under applicable securities laws, the certificates representing the
Shares will bear legends in substantially the form set forth in Schedule "B"
hereto.

4.     FORMATION OF OPERATIONS AND MANAGEMENT

4.01     Upon completion of the transactions in Section 5.01(b) below, PoViva
and Lexaria shall be deemed to have entered this Agreement for the operation and
further development of the Business (the "Operations").

4.02     Upon the consummation of this Agreement, Lexaria will serve as the
Manager of Business Operations (the “Manager”) of PoViva’s Teas. As Manager,
Lexaria will oversee aspects of the business including, but not limited to,
Accounting, Marketing, Capital Investment, Capital Raising, Sales, Branding,
Advertising and Fulfillment. The Founders will serve as Production Manager and
be responsible for all aspects of production, product quality, licensing,
testing, and product legality. It is also expected that both parties to this
Agreement will assist the other to fulfill their obligations as needed and the
cost of business will be borne by revenues earned by the company and general
corporate funds unless otherwise provided for in Sections 2.02 and 2.03.

4.03     At the time of formation of the Operations the Parties shall also
establish a management committee to determine overall policies, objectives,
procedures, methods and actions for the Operations (the "Management Committee").
The Management Committee shall consist of one member appointed by PoViva and one
member appointed by Lexaria. Each Party may appoint one or more alternates to
act in the absence of a regular member. Any alternate so acting shall be deemed
a member. Appointments by a Party shall be made or changed by notice to the
other members.

4.04     For each batch of CBD oil purchased as a raw material to be used in
PoViva’s products, The Production Manager will be responsible for assuring that
the product inputs and the completed product comply with all applicable food and
drug laws, and that the inputs and the finished products meet all applicable
legal and quality standards including and as it relates to CBD content; THC
content; molds and mildews; heavy metals; and may measure additional components.
For a period of time PoViva’s will conduct an independent lab analysis to
confirm that the inputs conform to all US laws and associated quality standards.

4.05     Each Party, acting through its appointed member in attendance at the
meeting, shall have the votes on the Management Committee in proportion to its
Ownership Interest, EXCEPT AS NOTED in this Section

4.06.     The representative of the Party whose Ownership Interest is equal to,
or greater than, 51% at any time will be the chairperson of Management Committee
meetings and will have a deciding vote.

--------------------------------------------------------------------------------

4.07     Each Party will have a minimum of read-only online access to banking
transactions through the PoViva bank account and Lexaria will provide access to
accounting records to each Party.

4.08     UNANIMOUS CONSENT of the Management Committee is required in each of
these circumstances:

i)     Aggregate funding schedules or budgets for all aspects of building,
growing and operating the Business that involve annual budgets of $150,000 or
more;

ii)     Each capital expenditure incurred by the Business or Operations of more
than $75,000 and each salary, wage or bonus offered by the Business or
Operations of more than $75,000 per annum; or salary wage or bonuses paid to the
same party, or capital expenditures paid to the same supplier or service
provider that in aggregate exceed $75,000 per annum.

iii)     Sales or marketing deals or alliances which involve costs, discounts or
concessions greater than $50,000 in any given year

4.09     The Management Committee shall hold regular meetings monthly or as
frequently as requested by either party at agreed places or via teleconference
if agreed by all parties. The Manager shall give seven (7) days’ notice to the
Party of such meetings. Additionally, either Party may call a special meeting
upon fifteen (15) days’ notice to the other Party. In case of an emergency,
reasonable notice of a special meeting shall suffice. There shall be a quorum if
at least one member representing each Party is present; provided, however, that
if a Party fails to attend two consecutive properly called meetings, then a
quorum shall exist at the second meeting if the other Party is represented by at
least one appointed member, and a vote of such Party shall be considered the
vote required for the purposes of the conduct of all business properly noticed
even if such vote would otherwise require unanimity.

  (a)

If business cannot be conducted at a regular or special meeting due to the lack
of a quorum, either Party may call the next meeting upon two (2) days’ notice to
the other Party.

        (b)

Each notice of a meeting shall include an itemized agenda prepared by the
Manager in the case of a regular meeting or by the Party calling the meeting in
the case of a special meeting, but any matters may be considered if either Party
adds the matter to the agenda at least three (3) days before the meeting or with
the consent of the other Party. The Manager shall prepare minutes of all
meetings and each agenda for a meeting shall include the consideration and
approval of the minutes of the immediately preceding meeting of the Management
Committee.


--------------------------------------------------------------------------------

4.10     In lieu of meetings in person, the Management Committee may conduct
meetings by telephone or video conference, so long as minutes of such meetings
are prepared in accordance with Section 4.09. The Management Committee may also
take actions in writing signed by all members.

4.11     Except as otherwise delegated to the Manager in Section 4.02, the
Management Committee shall have exclusive authority to determine all matters
related to overall policies, objectives, procedures, methods and actions for the
Operations. The Management Committee shall decide every question submitted to it
by a vote.

4.12     Subject to the terms and provisions of this Agreement, the Manager
shall have the following powers and duties:

  (a)

The Manager shall manage, direct and control Operations with best efforts
towards maximum efficiencies and profitability.

        (b)

The Manager shall keep the Operations Assets free and clear of all Encumbrances,
except for those existing at the time of, or created concurrently with, the
acquisition of such Operations Assets.

        (c)

The Manager shall obtain and maintain for PoViva’s customary business and
operational insurance at the cost of the firm, with such limits and deductibles,
as would normally be maintained by a reasonably prudent manager in the
circumstances.

        (d)

The Manager shall keep the other Party advised of all Operations including but
not limited to cash flow reports, revenue and expense reports, inventory
reports, sales reports or any similar reports, by submitting in writing to the
other Party every 30 days; or through the creation of such reports through SAGE
accounting software and online access to same. At all reasonable times the
Manager shall provide the other Party access to, and the right to inspect,
audit, and copy all production reports, invoices, operations and other
information acquired in Operations.

        (e)

The Manager shall arrange for the Parties to be provided with complete
operational quarterly financial statements every 90 days that are not more than
20 days in arrears.

        (f)

The Manager shall allow the other Party, at such Party’s sole risk and expense,
and subject to the Manager’s safety regulations, to inspect the Property and
Operations at all reasonable times.

        (g)

The Manager shall make or arrange for all payments required by leases, licenses,
permits, contracts and other agreements related to the Operations Assets and the
Business.

        (h)

The Manager shall pay all Taxes, assessments and like charges on Operations and
the Business.


--------------------------------------------------------------------------------


  (i)

The Production Manager shall:


  (i)

apply for all necessary permits, licenses and approvals whether local, regional,
provincial or federal;

        (ii)

Be responsible for all aspects of production and product quality, as well as
making certain the product complies in every way with federal, state and
municipal rules and regulations

        (iii)

Provide Lexaria with such information and in the manner described in section
5.01

        (iv)

comply with applicable Laws in all substantial respects; and

        (v)

notify promptly the Management Committee of any allegations of substantial
violation thereof.

4.13     The Manager and Prodution Manager shall conduct all Operations in a
good, workmanlike and efficient manner, in substantial accordance with sound
industry standards and practices, and in substantial accordance with the terms
and provisions of applicable leases, licenses, permits, contracts and other
agreements pertaining to the Business and/or the Operations Assets. The Manager
shall not be liable to the other Party for any act or omission resulting in
damage or loss unless the same is a result of the Manager’s willful misconduct
or negligence.

4.14     PoViva shall be overseen by three directors, two of which shall be
appointed by Lexaria. Upon additional changes in ownership as contemplated in
Section 5 of this agreement, that party owning 51% or more of PoViva will have
the right to appoint a number of Directors proportional to each parties
ownership.

5.     ACQUISITION OF OWNERSHIP INTERESTS

5.01     PoViva will initially retain a 49% Ownership Interest in the Business
by satisfying the requirements set out in this Section 5.01:

  a)

Executing this Agreement

        b)

The Founders Make available and continuously update, at a new Lexaria web
portal, in a mutually agreeable manner, sufficient material, input and structure
to create a recognizable and ample repository of information regarding the
benefits of CBD’s. This material shall include the Founder’s original work,
original blog entries, testimonials, chat rooms, virtual chats, references to
primary work, and other such reference material. The Founders agree to update
and provide content for the length of the Agreement.

        c)

The Founders will provide to Lexaria, for publication on its website, one
original or proprietary blog per week for three years, related to the health
benefits of CBD


--------------------------------------------------------------------------------


  d)

Extending to Lexaria an exclusive global licensing agreement (excluding the
United States) for a period of three years after the effective date. This
license will allow Lexaria to purchase for resale, from PoViva, for sale outside
of the United States, CBD products at 25% over PoViva’s Production Costs.

        e)

Contribution of Patents for the exclusive use of PoViva’s Teas in its day to day
business

        f)

Development of a cell phone application extolling the health benefits of CBD

        g)

A commitment to exclusively produce PoViva’s Tea and other CBD foodproducts on
behalf of PoViva’s for a period of three years

5.02     Lexaria will initially acquire a 51% Ownership Interest in the Business
by satisfying the requirements set out in this Section 5.02. Lexaria will:

  a)

Execute this Agreement

        b)

Pay to Operations bank account US$50,000 as an initial amount to upgrade the
Business as may be required to advance the Business

        c)

Agree to Spend $75,000 over one year following the execution date of this
agreement

        d)

Agree to Extend to the Founders $25,000 worth of Lexaria common shares subject
to a share lockup of six months as required by the Securities and Exchange
Commission

        e)

Agree to Pay the Founders $2000 a month for production consulting for a period
of 12 months out of revenues, the operating account, or against the marketing
budget

        f)

Agree to Pay the Founders $2000 a month for marketing consulting for a period of
12 months out of revenues, the operating account, or against the marketing
budget

        g)

Agree to Provide the Founders a cash bonus in the amount of $50,000 should the
company generate $300,000 in sales within 8 months of the execution of this
agreement

        h)

Agree to grant to PoViva a Right of First Refusal to produce under
“white-label,” additional CBD-based products on behalf of Lexaria, but Lexaria
reserves the right to engage other producers should Lexaria, in its reasonable
discretion, believe PoViva’s to be uncompetitive to supply the products
requested by Lexaria.

        h)

As part of this Agreement, and once the terms of this Agreement have expired,
the Founders will be automatically granted a lifetime license to personally
produce products covered by patent numbers # 62010621 and 62037706. This
personal license does not extend to any third party corporation, joint venture
or partnership that would compete against PoViva’s Teas, LLC or Lexaria
Corporation.

5.03     PoViva will reduce to a 25% Ownership Interest in the Business and
Lexaria will acquire an additional 24% (total 75%) Ownership Interest in the
Business by satisfying the requirements set out in this Section 5.03:

  a)

Executing this Agreement and complying with Sections 5.01 and 5.02..

        b)

In addition to Section 5.02 (c), spend US$100,000 on sales and marketing
“PoViva’s by Lexaria” brand beginning within 60 days of executing this Agreement
and completing spending within 24 months of executing this Agreement.


--------------------------------------------------------------------------------


  c)

Lexaria to pay to PoViva or to its principals 2.5 times trailing 12 months
PoViva revenue (pro-rata) calculated from that date that this option is
exercised. PoViva can receive up to 50% of this payment in LXRP common stock at
PoViva’s discretion.

        d)

This Section 5.03 is valid beginning November 15th, 2015 at 1PM EST and expires
on November 15th, 2017 at 1PM EST.

6.     OPERATIONS

6.01     During the period commencing on the Execution Date until the third
anniversary of the Execution Date, the Management Committee may enter into
certain management agreements (the "Management Agreements") with certain
employees or consultants of the Business pursuant to which such individuals will
receive compensation to be specified for a period to be specified in the
applicable Management Agreement (the "Management Compensation"). The Management
Compensation shall be payable out of the gross profits of the Business provided
however that any shortfall due to insufficient gross profits shall be paid by
the Manager.

6.02     Funds required from time to time by the Parties to operate the Business
will be obtained first by funding as to $50,000 by Lexaria into the Operations
bank accounts. If either Party wishes to obtain an Operations Loan to fund a
contribution to the Operations, they shall first provide the other Party with
particulars of the terms of any such proposed Operations Loan including the
amount of any commitment or other loan fees, the security required by the lender
and other terms and conditions, and shall not finalize any such Operations Loan
without the prior written approval of the other Party, such approval not to be
unreasonably delayed or withheld. No Party may encumber the Business nor offer
the Business as security without the express written permission of all other
Parties to the Business.

6.03     Any Operations Loan entered into in accordance with Section 6.03 hereof
shall be borne by the Parties hereto pro rata in proportion to their Costs
Interest at the time of demand for payment by such bank or institution and if
any of the Parties discharge any liabilities of the Parties either directly or
pursuant to such guarantee given hereunder then the Party discharging the
liabilities shall have the right to be reimbursed by the Party or Parties not so
contributing so that in the end result each of the Parties shall have
contributed in proportion as aforesaid.

6.04     Commencing on the Execution Date, the Net Profits shall be distributed
to each of the Parties in proportion to their respective Revenue Interests on a
quarterly basis provided however that until November 15th 2015 each party shall
re-invest the lesser of 80% of the portion of Net Profits received by it, or an
aggregate $250,000, the proportion of payment by each party calculated on a pro
rata share of ownership, back into the Business for the further development of
the Business. Thereafter any reinvestment of Net Profits by the Parties shall be
determined by the Management Committee. Net Profit Distribution to take place
from the Operations Bank account to the respective Party bank accounts within 10
days of the quarterly financial statement delivery.

--------------------------------------------------------------------------------

6.05     If funds are required for the operation of the Business, or other
expenses related to the Business, then the Parties agree to advance such funds
in accordance with their Ownership Interests (the "Contribution"), upon the
demand of the Management Committee.

6.06     If either Party (the "Defaulter") fails to provide his or her
Contribution within 20 business days from the date required by the Management
Committee (the "Deficiency"), then the Party who has paid its Contribution may
give written notice to the Defaulter to pay its Deficiency. If such Defaulter
does not pay its Deficiency within 45 days of such notice, that Party making its
own Contribution as required (the "Contributor") will not be required to but may
pay all or any part of the Deficiency on behalf of the Defaulter. If the
Contributor pays all or any part of the Deficiency on behalf of the Defaulter:

  (a)

The total amount advanced by the Contributor on behalf of the Defaulter will be
aggregated from time to time and interest will accrue on the same from the date
or dates of such contribution at a rate of interest equal to that charged by the
JP Morgan’s prime rate plus six percent. Such total amount and all interest
accrued and unpaid thereon from time to time will be herein called the
"Deficiency Contribution";

        (b)

Any Deficiency Contribution will be Payable by the Defaulter to the Contributor
on demand by the Contributor and if not paid within 60 days the Defaulter agree
to transfer ownership interest to the other Party at the rate of 1% of ownership
interest for every $10,000 of defaulted amount, thus extinguishing the
Deficiency.

6.07     Each Party agrees to indemnify and hold harmless the other from and
against any loss, costs or damages it may suffer as a result of its failure to
pay for its Ownership Interest of the amounts due and owing under the Business.

6.08     PoViva agrees to adopt a fiscal year end of August 31, and to have
completed, third party-prepared quarterly financial statements for review and
audit by Lexaria at any reasonable time.

7.     RESTRICTIONS ON TRANSFER/RIGHT OF FIRST REFUSAL

7.01     Except as otherwise expressly permitted in this Agreement:

  (a)

no Party shall, at any time during the course of this Agreement, sell, transfer
or otherwise dispose of or offer to sell, transfer or otherwise dispose of any
of its Ownership Interest unless that Party (the "Offeror") first offers by
notice in writing (the "Offer") to the other Parties (the "Others") pro rata in
accordance with their Ownership Interest the prior right to purchase, receive or
otherwise acquire the same;

        (b)

the Offer shall set forth:


  (i)

the Ownership Interest offered for sale;


--------------------------------------------------------------------------------


  (ii)

the consideration therefor expressed only in lawful US Dollars;

        (iii)

the terms and conditions of the sale; and

        (iv)

that the Offer is open for acceptance for a period of sixty days after receipt
of such Offer by the Others;


  (c)

any of the Others may accept such Offer and by such acceptance specify any
additional portion of the Ownership Interest offered for sale that such Party is
prepared to purchase in the event that any of the Others fail to accept such
Offer and, if any of the Others fail to accept such Offer, such Party (pro rata
if more than one) shall be entitled to purchase such additional portion of the
Ownership Interest as shall be so available;

        (d)

if, and to the extent the Offer is not accepted, the Offeror may sell, transfer
or otherwise dispose of his remaining Ownership Interest to any other person,
firm or corporation (the "Third Party") only for the consideration and upon the
terms and conditions as set out in the Offer but only within the period of
ninety days after the expiry of the period for acceptance by the Others and, if
the Offeror does not do so, the provisions of this Section 6.0l will again
become applicable to the sale, transfer or other disposition of his Ownership
Interest and so on from time to time;

        (e)

no disposition of any Ownership Interest in the Business permitted by this
Section 6.01 shall be made unless the Third Party shall have entered into an
agreement with the Others by which the Third Party shall be bound by and
entitled to the benefit of the provisions of this Agreement and other Others
shall enter into such an agreement; and

        (f)

any Party who shall have disposed of all of their Ownership Interest in
compliance with the provisions of this Agreement shall be entitled to the
benefit of and be bound by only the rights and obligations which arose pursuant
to this Agreement prior to such disposition.

7.02     Except as specifically provided herein, no Party shall mortgage,
pledge, charge, hypothecate or otherwise encumber their Ownership Interest or
any part thereof without the prior written consent thereto of the other Parties,
which consent may be arbitrarily withheld.

7.03     Notwithstanding any other provision of this Agreement, no Party shall
be entitled to sell, transfer or otherwise dispose of any of their Ownership
Interest or any part thereof without first obtaining the consent of the other
Parties, if such action would permit any other party to accelerate or demand the
payment of any Operations Loan.

8.     DEFAULT

8.01     It is an event of default (a "Default") if a Party (the "Defaulting
Party", the other Parties being the "Non-Defaulting Parties"):

--------------------------------------------------------------------------------


  (a)

fails to observe, perform or carry out any of his obligations hereunder and such
failure continues for 30 days after any of the Non-Defaulting Parties have, in
writing, demanded that such failure be cured;

        (b)

fails to take reasonable actions to prevent or defend assiduously any action or
proceeding in relation to any of their Ownership Interest for seizure, execution
or attachment or which claims:


  (i)

possession;

        (ii)

sale;

        (iii)

the appointment of a receiver or receiver-manager of its assets; or

        (iv)

forfeiture or termination;

of or against any of the Ownership Interest of the Defaulting Party, and such
failure continues for 30 days after a Non-Defaulting Party has, in writing,
demanded that the same be taken or the Defaulting Party fails to defend
successfully any such action or proceeding;

  (c)

becomes bankrupt or commits an act of bankruptcy or if a receiver or receiver-
manager of his assets is appointed or makes an assignment for the benefit of
creditors or otherwise;

        (d)

fails after fourteen days' notice in writing to the other to resolve by
agreement a course of conduct requiring approval of the Parties in accordance
with Section 8.01 hereof.

8.02     In the event of a Default, the Non-Defaulting Parties may do any one or
more of the following:

  (a)

pursue any remedy available to them in law or in equity, it being acknowledged
by each of the Parties that specific performance, injunctive relief (mandatory
or otherwise) or other equitable relief may be the only adequate remedy for a
Default;

        (b)

take all actions in their own names or in the name of the Defaulting Party or
the Parties as may reasonably be required to cure the Default, in which event
all payments, costs and expenses incurred therefor shall be payable by the
Defaulting Party to the Non-Defaulting Parties on demand with interest at JP
Morgan’s prime commercial rate of interest for its most creditworthy customers
plus 6% per annum;

        (c)

implement the buy-sell procedure as set out in Section 9.01 hereof;


--------------------------------------------------------------------------------


  (d)

waive the Default provided, however, that any waiver of a particular Default
shall not operate as a waiver of any subsequent or continuing Default.

9.     BUY-SELL PROCEDURE

9.01     If any of the Parties are desirous of purchasing the Ownership Interest
of a Defaulting Party as defined in Section 8.02 hereof, the transaction shall
be initiated and completed in the following manner. The said party (hereinafter
referred to as the "Offeror") shall give to the other party (hereinafter
referred to as the "Offeree") notice in writing which shall contain the
following terms and provisions:

  (a)

the price for the Ownership Interest to be sold;

        (b)

an offer to buy all of the Ownership Interest owned by the Offeree at a fixed
price determined solely by the Offeror;

        (c)

an offer to sell all of the Ownership Interest owned by the Offeror to the
Offeree at a fixed price determined solely by the Offeror;

        (d)

payment of an amount equal to the total purchase price in cash or by certified
cheque or other valuable consideration on closing.

9.02     Upon receipt of the notice, the Offeree may, within a period of 30 days
thereafter, accept either one of the offers contained in the notice and shall
give written notification to the Offeror accepting either the Offeror's offer to
purchase or the Offeror's offer to sell as contained in the notice.

9.03     The individual parties hereto agree that failure to accept within the
time limited as aforesaid shall be for all intents and purposes be deemed to
have been a rejection of the Offeror's offer to purchase in the same manner as
if the Offeree had, in fact, rejected such offer to purchase by notice in
writing. The appropriate offer in accordance with the foregoing and acceptance
thereof by either notice in writing or the failure of the Offeree to accept the
same shall be deemed to constitute a binding agreement of purchase and sale as
set out in the Offeror's notice and in the terms and provisions of this
Agreement. The transaction or transactions of purchase and sale arising from the
foregoing shall be completed within sixty days after acceptance.

9.04     In the event of a sale of an Ownership Interest in the said Business as
herein provided for, the party selling shall in this Section be referred to as
the "Seller" and the party purchasing shall in this Section be referred to as
the "Purchaser", and the following additional provisions shall apply:

  (a)

the date scheduled for closing (the "Closing") may be at any earlier date agreed
to and fixed by the individual parties hereto;

        (b)

any amount payable under the agreement of purchase and sale or other agreed
transaction shall be paid by way of cash or by way of certified cheque;


--------------------------------------------------------------------------------


  (c)

if, upon the date set for Closing, the Parties shall be indebted to the Seller
in an amount recorded on the books of the Parties and verified by the
auditors/accountants of the Parties, such indebtedness shall be paid to the
Seller by the Parties at the time of Closing;

        (d)

if, upon the date set for Closing, the Seller shall be indebted to the Parties
in an amount so recorded and verified, the Purchaser shall be entitled under the
purchase price to pay, satisfy and discharge all or any portion of such
indebtedness and to receive and to take credit against the purchase for the
amount or amounts so paid on account of such indebtedness;

        (e)

if, on the date of Closing, the Seller is responsible on any covenant for the
liabilities of Business the Purchaser shall procure for the Seller and deliver
to him at the time of closing releases from any such covenants or guarantees or,
failing that, shall indemnify the Seller from any claim, action, demand or
liability that may arise by reason of such covenants or guarantees;

        (f)

if, on the date of Closing, the Seller shall have any securities lodged with any
person, including the Parties' bankers, to secure any indebtedness of the
Parties, then the Purchaser shall deliver the same free and clear of any claims
in connection with such indebtedness to the Seller. In the event the Purchaser
is unable to deliver the same, then the Purchaser shall execute all such
documents as may be reasonably required in order to indemnify and save harmless
the Seller in relation thereto;

        (g)

if, on the date of Closing, the Seller shall, for any reason, fail or refuse to
complete the transaction, the Purchaser shall have the right upon such default
without prejudice to any other rights which the Purchaser may have, upon payment
by the Purchaser of the balance due on closing (less or plus any adjustment
herein permitted) to the credit of the Seller in any chartered bank in the
Province of British Columbia or the solicitors for the Business on behalf of and
in the name of the Seller to complete the transaction as aforesaid and the
Seller hereby irrevocably constitutes the Purchaser the true and lawful attorney
of the Seller to complete the transaction and to execute any and every document
necessary in that behalf;

        (h)

between the date of any offer and the date of Closing of any ensuing transaction
neither the Seller nor the Purchaser shall do or cause to be done anything
except in the ordinary course of business;

        (i)

notwithstanding any term or provision of this Agreement to the contrary, once
any of the sale provisions hereinbefore referred to are invoked or become
operative pursuant to the provisions of this Agreement, no other offer or notice
of sale or intention to sell shall be given or accepted until the Closing or
termination of the ensuing transaction.


--------------------------------------------------------------------------------

10.     NO PARTNERSHIP

10.01     Except as otherwise expressed in this Agreement, the rights and
obligations of the Parties will be, in each case, several, and will not be or be
construed to be either joint or joint and several. Nothing contained in this
Agreement will, except to the extent specifically authorized hereunder, be
deemed to constitute a Party a partner, an agent or legal representative of the
other Parties. It is intended that this Agreement will not create the
relationship of a partnership among the Parties and that no act done by any
Party pursuant to the provisions hereof will operate to create such a
relationship.

11.     FINANCIAL

11.01     PoViva agrees to change its fiscal year-end to August 31 as soon as it
is reasonable to do so.

11.02     Each Party shall be responsible for and pay their own respective
corporate and personal tax and duty obligations, whether in Canada, the United
States, or elsewhere, and each of the Parties shall hold the other and the
Operations harmless and agree to indemnify them for those tax and duty
obligations, as well as and costs of collection, interest, fines, penalties, or
litigation.

11.03     The books of account of the Business shall be maintained on an accrual
basis in accordance with US Generally Accepted Accounting Principles,
consistently applied, and shall show all items of income and expense, all assets
and liabilities and the contribution accounts of the Parties.

11.04     PoViva, or the 51% ownership interest party, shall:

  (a)

cause to be prepared and furnished to Lexaria and/or any ownership partners of
less than 49.9%, promptly after the close of each fiscal period a balance sheet
of the Business dated as of the end of the fiscal period, a related statement of
income or loss and a related statement of source and application of funds for
the Business for such fiscal period, all of which shall be certified as “Notice
To Reader”, and the same information for the fiscal period as is required to be
included in the periodic reports referred to in (b) below.

        (b)

upon request by Lexaria from time to time, provide to PoViva any information
about the business and activities of the Business necessary for the tax returns
of PoViva or other information on the business and affairs of the Business as
may be reasonably requested by PoViva.

11.05     Any Party shall have the right from time to time at all reasonable
times during usual business hours and without causing a material disruption of
the Business, to audit, examine and make copies of or extracts from all records
relating to the Business. Such right may be exercised through any agent or
employee of such Party designated by it, or by independent accountants
designated by such Party. Such Party shall bear all expenses incurred in any
such audit or examination or for copies or extracts made at such Party's
request.

--------------------------------------------------------------------------------

12.     CONFIDENTIALITY

12.01     The making of this Agreement and the consummation of the transactions
contemplated in this Agreement will be maintained as strictly confidential, and
subject to the requirement of law and of governmental and regulatory
authorities, none of the Parties will make any disclosure concerning the terms
or conditions of this transaction or any other aspect of their dealings,
including, but not limited to, information relating to finances, customers,
technologies, or trade secrets except with the written consent of the other
Parties or as is necessary in order to carry out their respective contributory
duties under the terms of this Agreement.

12.02     The above restrictions will not apply to any information that:

  (a)

is in the public domain through no fault of the recipient;

        (b)

is authorized for disclosure by the disclosing Party;

        (c)

is received by the recipient from another unrestricted source;

        (d)

is independently developed by the recipient; or

        (e)

is lawfully required to be disclosed by a court or other judicial proceeding in
any jurisdiction.

12.03     The Parties agree that because monetary damages alone would be
insufficient to consummate for a breach of these confidentiality provisions, any
Party may seek any judicial, non-judicial or extraordinary relief available in
any court with competent jurisdiction to prevent the breach of these provisions.
This remedy is in addition to any other remedies that may be available.

13.     GENERAL PROVISIONS

13.01     This Agreement shall terminate:

  (a)

if either Party sells or otherwise disposes of its Ownership Interest in the
Business; or

        (b)

The Parties, acting together, collectively sell the Business after which this
Agreement will cease to have any effect or be binding upon the parties except in
respect of the resolution of the rights and obligations of the parties during
the period prior to such sale and the payment of all monies between the parties
arising as a result; or

        (c)

if the Parties hereto consent in writing to the termination hereof; or

        (d)

in accordance with Section 5.01(g) hereof; or


--------------------------------------------------------------------------------


  (e)

in the event the any agency of the federal government of the USA passes laws,
regulations or policies that prohibit the Business from being carried on in a
lawful manner, this Agreement shall terminate within 30 days notice by either
Party to the other Party, and the Parties will be released from all subsequent
obligations under this Agreement, unless the Parties agree unanimously to extend
this Agreement for an additional 12 months under the same terms and conditions.

13.02     PoViva and Lexaria shall execute such further assurances and other
documents and instruments and do such further and other things as may be
necessary to implement and carry out the intent of this Agreement.

13.03     The provisions herein constitute the entire agreement between the
Parties and supersedes all previous expectations, understandings,
communications, representations and agreements, whether verbal or written,
including the LOI, between the Parties with respect to the subject matter
hereof.

13.04     If any provision of this Agreement is unenforceable or invalid for any
reason whatever, it shall not affect the enforceability or validity of the
remaining provisions of this Agreement and such provision shall be severable
from the remainder of this Agreement.

13.05     Any notice required to be given hereunder by any party shall be deemed
to have been well and sufficiently given if mailed by prepaid registered mail
return receipt requested, courier service or by electronic communication,
capable of producing a printed transmission to or delivered at the address of
the other party first written above or at such other address as any of the
parties may from time to time direct in writing, and any such notice shall be
deemed to have been received, if mailed or couriered, forty-eight hours after
the time of mailing or if sent by electronic communication on the date of such
communication. If normal mail service or courier service is interrupted by
strike, slow down, force majeure or other cause, a notice sent by the impaired
means of communication will not be deemed to be received until actually
received, and the party sending the notice shall utilize any other such services
which have not been so interrupted or shall deliver such notice in order to
ensure prompt receipt thereof.

13.06     Time shall be of the essence hereof.

13.07     This Agreement shall be governed by and construed in accordance with
the laws in force in the State of Nevada of the United States of America.

13.08     Should there be a disagreement or a dispute between the parties hereto
with respect to this Agreement or the interpretation thereof, the same shall be
referred to a single arbitrator pursuant to the Commercial Arbitration Act of
Nevada or its equivalent, and the determination of such arbitrator shall be
final and binding upon the parties hereto.

13.09     The headings in this Agreement form no part of this Agreement and
shall be deemed to have been inserted for convenience only.

13.10     Wherever the singular or the masculine is used throughout this
Agreement the same shall be construed as being the plural or the feminine or the
neuter or the body politic or corporate where the context so requires. The
headings immediately preceding each paragraph are inserted for the purpose of
convenience only and are to be excluded from any construction or interpretation
of this Agreement.

--------------------------------------------------------------------------------

13.11     Each of PoViva and Lexaria shall make, do and execute or cause to be
made, done or executed all such further things, acts, documents, conveyances and
assurances as may be necessary or reasonably required to carry out the intent
and purpose of this Agreement fully and effectually.

13.12     This Agreement shall enure to the benefit of and be binding upon the
Parties and their respective personal representatives, successors and permitted
assigns.

13.13     This Agreement may be signed by facsimile, pdf email attachment or
original and executed in any number of counterparts, and each executed
counterpart will be considered to be an original. All executed counterparts
taken together will constitute one agreement

-Signature Page Follows-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

POPPY LLC by its authorized signatory     Per:     Authorized Signatory    
Authorized Signatory     LEXARIA CORP. by its authorized signatory     Per:     
Authorized Signatory


--------------------------------------------------------------------------------

SCHEDULE "A"

Poppy’s Tea Business Plan and Cost Structure

POPPY’A TEAS, LLC BUSINESS PLAN

Execution Date November 15th, 2014

Executive Summary

Vision Statement

Poppy’s Teas, LLC envisions providing an array of Legal CBD teas enriched with
CBD and/or THC for easy, flavorful, and healthy delivery via loose or tea bag
form (patent is pending). An alternative to inhaled Legal CBD, Poppy’s Teas LLC
provides Legal CBD teas which combine the antioxidant qualities of various teas
with the benefits of CBD and/or THC, ready for convenient preparation by the
patient as a hot or cold beverage.

Mission Statement

Poppy’s Teas, LLC intends to introduce into the Legal CBD marketplace a line of
Legal CBD teas which provide the benefits of various teas, such as, but not
limited to, green, black, and white, in combination with the benefits of CBD
and/or THC in convenient, easy-to-prepare tea bags or as loose teas for use with
tea balls or brewing systems.

The Company

Poppy’s Teas, LLC is a Legal CBD tea company located in Florida which has
developed a collection of Legal CBD teas (patent pending) for sale online or in
stores and dispensaries (CBD/THC teas may be sold where law allows; CBD enriched
teas may be sold nationally and internationally). Poppy’s Teas, LLC is licensed
in Florida and is managed by two owners of the company.

The Product

Poppy’s Teas, LLC presents a collection of CBD and/or THC enriched Legal CBD
teas for use as hot or cold beverages. Conveniently offered in ready-to-use tea
bags or loose tea forms, Poppy’s Teas are original, Legal CBD teas which offer
an alternative for patients who do not wish to inhale cannabis. Tea is the
second most popular beverage in the world, following water, maximizing the
appeal for Legal CBD teas for health and well-being through the combination of
antioxidants which naturally occur in teas and the benefits of CBD and/or THC.
Offered in boxes of twelve, twenty-four, or forty-eight tea bags or as one pound
containers of loose tea, Poppy’s Teas are priced to remain competitive and
profitable in the Legal CBD industry.

--------------------------------------------------------------------------------

The Market

The market for Legal CBD teas is national and international and the basis for
tea consumption worldwide exceeds one billion consumers. Patients who desire an
alternative to inhaled cannabis and individuals who wish to enjoy the benefits
of CBD and /or THC via a hot or cold tea beverage are estimated at 10,000
thousand consumers per month in the United States alone. The profitability
projection is therefore in excess of 2.6 million dollars annually for domestic
sales.

The Competition

Poppy’s Teas, LLC holds a patent-pending status on a pioneering formula for
Legal CBD teas, offered as CBD and/or THC enriched products, available in
ready-to-use tea bag or loose tea forms. There are no other Legal CBD teas which
provide CBD and/or THC with these formulas or delivery systems.

Operations

Poppy’s Teas, LLC is owned and operated by the two owners and utilizes a
co-packaging company for packaging of the final tea products. The company
intends to expand the number of employees and operations with investment
funding.

Capital Requirements Plan

Poppy’s Teas, LLC is seeking $250,000 as investment funding. This money will be
used to purchase such items as storage bins, grinders, and climate controlled
rooms, marketing, and packaging materials.

Business Plan – POPPY’S TEAS, LLC

Vision Statement

Poppy’s Teas, LLC envisions providing an array of Legal CBD teas enriched with
CBD and/or THC for easy, flavorful, and healthy delivery via loose tea form
(patented). An alternative to inhaled Legal CBD, Poppy’s Teas LLC provides Legal
CBD teas which combine the antioxidant qualities of various teas with the
benefits of CBD and/or THC, ready for convenient preparation by the patient as a
hot or cold beverage.

Mission Statement

Poppy’s Teas, LLC intends to introduce into the Legal CBD marketplace a line of
Legal CBD teas which provide the benefits of various teas, such as, but not
limited to, green, black, and white, in combination with the benefits of CBD
and/or THC in convenient, easy-to- prepare as loose teas for use with tea balls
or brewing systems.

The Company

Company History
Poppy’s Teas LLC was established in 2014 to address the need for Legal CBD teas
for patients as an alternative to inhaled Legal CBD. Poppy’s Teas, LLC developed
a formula which allows patients to enjoy the ease of ready-to-prepare loose teas
for use in tea ball or brewing appliances. Teas are natural sources of healthy
antioxidants and when combined with CBD and/or THC, provide dual benefits in
flavorful hot or cold beverages.

--------------------------------------------------------------------------------

Company Goals and Objectives
Poppy’s Teas, LLC intends to launch a line of Legal CBD teas, enriched with CBD
and/or THC within six months. Poppy’s Teas, LLC holds a patent-pending on the
formula and has filed for the secure status for these ready-to-prepare Legal CBD
teas now available as loose teas.

Company Ownership Structure
Poppy’s Teas LLC is a limited liability company owned by Michele Reillo and
Marian Washington.

Company Management Structure
The Poppy’s Teas, LLC is team managed by the two owners, Michele Reillo and
Marian Washington. Both partners participate in the management of the company.

Management and Ownership Background
Michelle Reillo, PhD is a registered nurse with a doctorate in education. She
has thirty years of teaching, research, and writing experience. Marian
Washington, M.Ed., is a former collegiate coach and educator with over forty
years of education, fitness, business, and managerial experience.

Organizational Timeline
Poppy’s Teas, LLC intends to release the first line of Legal CBD teas by
December 15, 2014.

Company Assets
Poppy’s Teas, LLC has purchased internet services, computers, and tablets,
equipment, and legal services valued at $10,000.

The Product

The Product
Poppy’s Teas, LLC will provide Legal CBD teas (patent-pending) enriched with CBD
and/or THC in ready-to-use loose teas for use in tea balls or brewing
appliances.

Product Patents
Poppy’s Teas, LLC holds a patent-pending status on the formula for Legal CBD
teas.

Future Products
Poppy’s Teas, LLC intends to expand the collection of teas including CDB and/or
THC combinations for hot or cold beverage use. Poppy’s Teas, LLC intends to
include Poppy’s Ices based upon the formula for Poppy’s Teas.

--------------------------------------------------------------------------------

Marketing Plan

The Target Market
The target market for Poppy’s Teas is international and includes Legal CBD
patients and individuals who desire to add Legal CBD tea to their healthy
lifestyle. CBD enriched teas are legal in the United States and Poppy’s Teas
intends to also target a population of individuals who wish to incorporate CBD
enriched teas as part of their wellness program.

Location Analysis
The company has a physical address and is establishing an internet website.

Established Customers
Although Poppy’s Teas, LLC does not yet have an existing customer base, market
analysis indicates that Poppy’s Teas, LLC should enjoy strong sales from a
worldwide array of Legal CBD patients and for CBD enriched teas, individuals who
desire to enhance their wellness program by incorporating CBD and antioxidants
into their regimens.

Pricing
Poppy’s Teas, LLC intends to competitively price the Legal CBD teas with an
average of $150.00 for a 3 oz. tin of cbd tea.

Advertising
Poppy’s Teas, LLC will use the internet to establish and expand its standing in
the marketplace.

Competitor Analysis

The Competitors
There are no competitors to Poppy’s Teas, whose patent-pending protects the only
formula for ready-to-use Legal CBD teas in loose tea form.

Competitor Strategies
Poppy’s Teas, LLC has been granted a patent-pending for the Legal CBD tea
formula, limiting competitor strategies.

SWOT Analysis (Strengths/Weaknesses/Opportunities/Threats)

Strengths
Poppy’s Teas, LLC has developed a ready-to-use Legal CBD tea product, in loose
form, for use as a hot or cold beverage. This product development makes Legal
CBD tea preparation efficient, flavorful, and available for patients who desire
an alternative to inhalation of cannabis.

Weaknesses
Poppy’s Teas, LLC requires financial assistance to take advantage of the rapidly
expanding cannabis marketplace. The production and availability of Poppy’s Teas
will increase profitability rapidly, thereby necessitating an immediate
production line establishment.

--------------------------------------------------------------------------------

Opportunities
Opportunities for expansion and possible franchise exist to facilitate sales of
Poppy’s Teas. International sales are likely to expand with marketing and
increased availability of product.

Threats
Poppy’s Teas, LLC has protected the formula for the Legal CBD teas through
patent application. The company has secured the full patent within the year
allotment.

Operations

Daily Operations
Poppy’s Teas intends to sell the teas via the internet, available 24/7, 365 days
per year. Phone support will be available upon request requested via the
internet.

Operational Facilities
Poppy’s Teas, LLC intends to sell and market the Legal CBD teas via the
internet.

Staffing
Poppy’s Teas, LLC is currently staffed by the two owners of the company.

Suppliers
Poppy’s Teas intends to purchase CBD and THC ingredients from licensed providers
in California.

Capital Requirements Plan

Capital Requirements
Poppy’s Teas, LLC requires $250,000 equipment purchase, storage, and packaging
for Poppy’s Teas.

Capital Repayment Plan
The debt obligations for Poppy’s Teas, LLC will be paid within five years.

--------------------------------------------------------------------------------


Poppy’s Teas, LLC Projected Cash Flow Statement (Indirect) For the year ending
the 1st day of January: (US Dollars)


  2014 Cash Flows from Operations: 2,600,000 Net Income 1000 Depreciation 1000
Decrease in Accounts Receivable 200,000 Decrease in Inventory 500 Decrease in
Supplies 1,000 Decrease in Prepaid Insurance 500 Decrease in Other Current
Assets 5,000 Increase in Notes Payable (due within one year) 18,000 Increase in
Accounts Payable 1,500 Increase in Wages Payable 25,000 Increase in Payroll
Taxes Payable 600 Increase in Interest Payable 250 Increase in Income Taxes
Payable 500 Increase in Other Current Liabilities 1,000 Net Cash From Operations
2,546,150     Cash Flows From Investing:   Sale of Plant, Property and Equipment
500 Sale of Long Term Investments 500 Dividends Received 200,000 Net Cash From
Investing 201,000     Cash Flows from Financing:   Proceeds from Issuing New
Stock/Bonds 0 Payments to Repurchase Stock/Bonds 0 Investment by Owner 0
Dividends Paid 0 Change in Notes Payable: (due after one year) 0 Net Cash From
Financing 0     Net Change in Cash and Equivalents 2,747,150 Cash and
Equivalents, beginning 10,000 Cash and Equivalents, ending 2,757,150


--------------------------------------------------------------------------------

SCHEDULE "B"

Restrictive Legends

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [the date that is 6 months and one day from
initial issuance of the security].

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

--------------------------------------------------------------------------------